Per Curiam:
All questions presented upon this application can come before the Court of Appeals upon an appeal from a final determination in the present proceeding. This motion to certify questions to that court is denied, without costs, and the stay is vacated. This denial is without prejudice to any application that may be made after appeal from any final order in these proceedings. Jenks, P. J., Thomas, Putnam, Blaekmar and Jayeox, JJ., concurred. All questions presented upon this application can come before the Court of Appeals upon an appeal from a final determination in the present proceeding. Motion to certify questions to the Court of Appeals denied, without costs, and stay vacated. This denial is without prejudice to any application that may be made after appeal from any final order in these proceedings. Order signed.